Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 04, 2017

The Court of Appeals hereby passes the following order:

A17D0419. JUAN D. MONEACE v. TAMALA BROWN, WARDEN.

      Prison inmate Juan D. Moneace filed a petition for writ of habeas corpus,
challenging the validity of his guilty plea conviction. The trial court entered a final
order denying Moneace’s petition, and Moneace filed the instant application for
discretionary appeal in this Court. We, however, lack jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over all
cases involving habeas corpus. See Ga. Const. 1983, Art. VI, Sec. VI, Par. III (4).
Accordingly, this case is hereby TRANSFERRED to the Supreme Court for
disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         05/04/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.